Citation Nr: 0947221	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1993, including a tour in the Southwest Asia Theater 
of operations from January to August 1991 during the Persian 
Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In August 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  During the hearing he submitted 
additional supporting evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).

Since, however, the claim requires further development, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

A VA examination and opinion are needed to determine whether 
the Veteran's sinusitis is related or attributable to his 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  This medical examination and opinion 
are required to comply with the duty to assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  In 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that VA 
must provide a medical examination in a service-connection 
claim when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has met each of these four requirements.  The 
first element of a current disability is established by an 
October 2005 medical report listing a diagnosis of chronic 
sinusitis.  The second element of an in-service event, 
injury, or disease is documented in a July 1997 letter from 
the Office of the Secretary of Defense acknowledging the 
Veteran's unit was near Khamisiyah, Iraq, in early March 
1991, where nerve agents sarin and cyclosarin may have been 
released into the air.  The Board also sees that, in a May 
1991 Report of Medical History, the Veteran checked "Yes" 
next to the box for designating he had or had experienced 
sinusitis.  The third element of an indication his current 
sinusitis may be associated with his in-service exposure to 
chemical agents is established by his personal statements 
that he has experienced chronic sinusitis since his service 
in the Persian Gulf War.  His mother also submitted a similar 
lay statement.  They are competent to make this allegation.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan 
v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

And lastly, the fourth element is met by the fact that the 
record contains no medical opinion concerning the etiology or 
possible date of onset of the Veteran's sinusitis.  An 
October 2005 medical report makes no reference to the 
etiology of the Veteran's chronic sinusitis.  In an August 
2009 report, Dr. M.B., who admittedly is related to the 
Veteran, indicated that literature pertaining to Gulf War 
Veterans reveals an associated between service in the Persian 
Gulf War and on onset of numerous chronic illnesses, 
including sinusitis.  But after making this general 
statement, Dr. M.B. never indicated the Veteran's sinusitis 
is related to his particular service.  Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Thus, neither of these opinions is sufficient to either grant 
or deny the claim, but do at least raise the possibility of a 
correlation between the Veteran's sinusitis and his military 
service.  So further medical comment is needed concerning 
this.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his sinusitis.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  

Following a review of the Veteran's 
claims file, completion of the 
examination, and receipt of all test 
results (if deemed necessary), the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's sinusitis is attributable 
to his military service, including 
specifically to his confirmed exposure to 
various toxic agents while serving in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.

In providing this necessary medical nexus 
opinion, the examiner should discuss the 
service treatment records, the length of 
time between the Veteran's separation 
from the military in November 1993 and 
when he was first diagnosed with 
sinusitis in October 2005, and any other 
evidence the examiner deems relevant.  

The examiner must discuss the rationale 
for all conclusions expressed.



2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


